Citation Nr: 0730342	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-41 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for polyneuropathy as a 
result of herbicide exposure.

2.  Whether there is new and material evidence to reopen and 
grant a claim for service connection for atrial fibrillation 
and right bundle branch block. 

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for a left knee 
disability.  

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for right ear hearing 
loss.

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for a back disability.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to October 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).

The issues of service connection for polyneuropathy, left 
knee disability, and right knee disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A claim of service connection for atrial fibrillation and 
right bundle branch block was previously denied in April 
1998, and was not appealed.

2.  Evidence presented since April 1998 does not relate to an 
unestablished fact necessary to substantiate the claim.

3.  Sleep apnea was not manifested in service and is not 
causally related to service.

4.  Hypertension was not manifested in service or within a 
year of separation from service, and it is not causally 
related to service.

5.  A low back disability was not manifested in service or 
within a year of separation from service, and it is not 
causally related to service.  

6.  Right ear hearing loss was not manifested in service or 
within a year of separation from service, and it is not 
causally related to service.  


CONCLUSIONS OF LAW

1.  The April 1998 decision denying the claim of service 
connection for atrial fibrillation and right bundle branch 
block is final.  38 U.S.C.A. § 7105(c) (West 1991); 38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  New and material evidence sufficient to reopen the claim 
of service connection for atrial fibrillation and right 
bundle branch block has not been presented.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2003).

3.  The criteria for service connection for sleep apnea have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).  

4.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

5.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

6.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2004 and January 2005, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The January 2005 letter additionally provided 
notice of the definitions of "new" and "material" and what 
specific evidence was needed to reopen the claim of service 
connection for atrial fibrillation and right bundle branch 
block.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although 
the veteran was not provided with notice of the disability 
rating and effective date regulations, because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records and providing a personal hearing.  
Consequently, there is no prejudice from adjudicating the 
claims at this time.  

The April 1998 decision denying service connection for atrial 
fibrillation and right bundle branch block is final based on 
the evidence then of record.  38 U.S.C.A. § 7105(c) (West 
1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  However, 
a claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a) (2003).  
New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

The April 1998 decision denied service connection due to lack 
of evidence that atrial fibrillation and right bundle branch 
block was incurred in or is otherwise causally related to 
service.  Evidence provided subsequent to that decision 
includes medical records reporting treatment for, and 
assessments of, chronic atrial fibrillation and right bundle 
branch block.  Although new, this evidence is not material as 
it merely reiterates the fact that the veteran has been 
diagnosed with and treated for atrial fibrillation and right 
bundle branch block.  The new evidence does not cure the 
defect presented in the April 1998 decision, namely the 
existence of a link between service and the atrial 
fibrillation and right bundle branch block.  Consequently, 
the veteran has not submitted any evidence that can be 
considered "material," and the request to reopen is denied.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as arthritis, 
hypertension, or sensorineural hearing loss, when manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service medical records, to include entrance and separation 
exams, do not report any complaints of, or treatment for, 
sleep apnea, a back disability, or hypertension.  
Additionally, the separation exam reports normal findings for 
the cardiovascular system and the spine and a blood pressure 
reading of 130/70, which is within normal limits.   

Post-service treatment records do not report an assessment of 
sleep apnea until March 2004, over 33 years after separation 
from service, or an assessment of high blood pressure until 
January 1996, over 25 years after separation from service.  
See March 2004 Shotts treatment record; January 1996 Barg 
record (record reports treatment for "fatigue," 
hypertension diagnosed after treadmill test).  The Federal 
Circuit has determined that such lapses of time are a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  The 
evidence of record includes no competent medical evidence 
indicating that sleep apnea or hypertension was incurred in 
service or is otherwise related to service.  Although the 
veteran has asserted that such a link exists, the veteran, as 
a layperson, is not competent to comment on the presence or 
etiology of a medical disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492.  Consequently, service connection for sleep 
apnea and hypertension is not warranted.

Service connection is also not warranted for a low back 
disability.  Post-service treatment records report a 
complaint of "pain in [the] chest to [the] back, with a 
diagnosis of "bone and arthritic problems" in November 
1996.  A subsequent November 1996 record reports the 
veteran's history of his back "popping."  The record also 
reports the veteran's history of chest pain, which the 
examiner thinks might be musculoskeletal or degenerative 
arthritic in nature.  See November 1996 Barg records.  
Subsequent treatment records report either normal findings or 
no findings as to the back until August 2002, when the 
veteran reports a history of stomach, chest, and back pain.  
See December 2000 Barg record; March (normal findings) and 
August 2002 Shotts treatment records.  An August 2003 
magnetic resonance imaging (MRI) record, taken to determine 
the origin of the veteran's polyneuropathy, reported findings 
of degenerative changes of discs and facets in the lumbar 
spine and end-plate irregularity at lower thoracic and upper 
lumbar level, which appeared chronic.  See August 2003 
Rebsamen Medical Clinic record (MRI).  The veteran was 
diagnosed with low back pain with radicular pain to bilateral 
lower extremities with paresthesias.  See March 2004 Schultz 
treatment record.  Subsequent treatment records report 
complaints of low back pain and a diagnosis of degenerative 
disc disease.  

The evidence does not indicate that a low back disability was 
incurred in service, and at his Travel Board hearing, the 
veteran testified that he did not seek treatment for his back 
during service or within a year after separation from 
service.  See April 2006 Travel Board hearing transcript.  
Even assuming the November 1996 assessment of "bone and 
arthritic problems" refers to the low back, more than 26 
years passed between separation and this diagnosis, and there 
is no competent medical evidence linking that diagnosis, or 
any subsequent low back diagnosis, to service.  Consequently, 
service connection for a low back disability is denied.

Service connection is also not warranted for right ear 
hearing loss.  The veteran's entrance medical history record 
indicates that he originally marked "yes" to indicate a 
history of hearing loss.  An August 1966 private treatment 
record reports that the veteran had been treated for hearing 
loss, roaring in the ears, nasal obstruction, sneezing, itchy 
nose, and postnasal drip for the previous 2 to 3 years.  See 
August 1966 Johnston Allergy Clinic record.  The record 
reports that the veteran was diagnosed with perennial 
allergic rhinitis.  The entrance medical exam record reports 
a right ear pure tone threshold of 5 Hertz (Hz) at 500 
decibels, 0 Hz at 1000 and 4000 decibels, and negative-5 Hz 
at 2000 decibels.  No hearing impairment was diagnosed, and 
the record notes normal findings for the "ears-general."  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service.  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).  In this case, although the 
August 1966 treatment record reports the veteran's history of 
hearing loss, no hearing impairment was diagnosed in that 
record or during the entrance examination; consequently, the 
veteran is presumed sound at entry.  

The service medical records do not report any complaints of, 
or treatment for, hearing loss, and the separation exam 
record reports that the veteran was 15/15 on the whispered 
voice test, with a normal finding for the "ears-general."  

July 1997 Baptist Medical records report that the veteran 
went to the emergency room due to symptoms such as dizziness, 
nausea, and pressure in the ears, which he reported had begun 
earlier that afternoon.  The record also reports the 
veteran's history of ringing in the ears since being on an 
airplane the previous Tuesday.  The records do not report any 
complaints of hearing loss, and the veteran was diagnosed 
with labyrinthitis.  

A September 2002 private treatment record reports treatment 
for nasal congestion, sneezing, facial pressure, and itchy 
eyes and palate.  The record also reports the veteran's 
history of ringing in the ears since childhood.  An audiogram 
was conducted, and the results indicated that the veteran had 
right ear hearing loss.  See September 2002 Arkansas 
Otolaryngology record; 38 C.F.R. § 3.385.  Subsequent 
treatment records report treatment for asymmetrical hearing 
loss.  

The initial diagnosis of hearing loss, in September 2002, was 
more than 31 years after separation from service, and 
previous post-service treatment records do not report a 
history of hearing loss.  The evidence of record also does 
not include competent medical evidence linking the right ear 
hearing loss to service.  Although the veteran has reported 
that he has had hearing loss since separating from service, 
the evidence does not substantiate that claim, and the 
veteran, as a layperson, is not competent to comment on the 
presence or etiology of a medical disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492.  Consequently, service connection 
for right ear hearing loss is denied.  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for sleep apnea is denied.

Service connection for hypertension is denied.  

Service connection for a low back disability is denied.

Service connection for right ear hearing loss is denied.

Service connection for a back disability is denied

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for 
atrial fibrillation and right bundle branch block is denied.


REMAND

VA regulations provide a presumption that veterans who served 
in the Republic of Vietnam between January 9, 1962, and May 
7, 1975, were exposed to herbicide agents.  38 C.F.R. 
§ 3.307(a)(6).  The veteran's DD-214 indicates that he served 
in Vietnam between those dates, thereby entitling him to the 
presumption of exposure to an herbicide agent.  The veteran 
was assessed with peripheral neuropathy in July 2003, and a 
February 2004 private neurology record reports a finding of 
sensory-motor polyneuropathy with no electrophysiological 
evidence of a left or right lumbosacral radiculopathy.  See 
July 2003 Shotts treatment record; February 2004 Schultz 
record.  A March 2004 Schultz statement reflects his belief 
that "within a reasonable degree of medical certainty, which 
is more likely than not, [the veteran's] symptoms arose from 
[A]gent [O]range exposure."  He reported that he based this 
finding on the veteran's clinical history of herbicide 
exposure "with no other etiology such as diabetes, 
chemotherapeutic agent exposure, or a metabolic abnormality 
found to explain his clinical symptoms."  In contrast, the 
National Academy of Sciences (NAS) has reported, after 
research, that there is inadequate or insufficient evidence 
of an association between exposure to herbicides and chronic 
persistent peripheral neuropathy, and the Secretary of the VA 
has found that the credible evidence against an association 
outweighs the credible evidence for such an association and a 
positive association does not exist.  

Treatment records subsequent to the March 2004 Schultz 
opinion report that the veteran has a low back disability 
with radiculopathy and paresthesias to the legs.  See August 
2004 Schultz treatment record; January 2005 VA treatment 
record.  Because the 2004 Schultz opinion is based on the 
absence of certain findings rather than on medical 
literature, and in light of the subsequent diagnosis of a low 
back disability with radiculopathy and paresthesias, a VA 
opinion is needed to determine if the veteran's chronic 
polyneuropathy is related to service.  See 38 U.S.C.A. § 
5103A(d).  

Further development is also needed on the claims of service 
connection for left and right knee disabilities.  The 
veteran's entrance exam record reports a negative and a 
"scratched out positive" history of swollen or painful 
joints, and an August 1969 service medical record, which 
reports the veteran's complaints of intermittent 
suprapatellar pain and  "popping" in both knees, also 
reports the veteran's "history of generalized arthritis as a 
child with subsequent 'calcium' deposits."  The record notes 
that the veteran was assessed with "[illegible] arthritic 
problems."  

The veteran's spouse submitted a statement in April 2006, in 
which she reported that the veteran's knees have "constantly 
made a popping noise" since he returned form Vietnam.  The 
evidence indicates that the veteran has undergone bilateral 
knee scopes and is diagnosed with bilateral knee degenerative 
joint disease and bilateral chondrosis.  See August 2003, 
November 2003, and June 2004 Martin treatment records.  The 
treatment record also report ongoing complaints of crepitus.  
See generally Martin treatment records.  Based on the 
evidence of continuous crepitation since separation from 
service, a VA examination and opinion is needed to determine 
if the veteran's current knee disabilities were incurred in 
or aggravated by service.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an 
examination to determine the nature and 
etiology of his polyneuropathy.  After 
reviewing the evidence of record and the 
NAS' findings with regard to 
polyneuropathy and herbicide exposure, 
the examiner should opine whether it is 
at least as likely as not (i.e. to at 
least a 50-50 degree of probability) that 
polyneuropathy is etiologically related 
to service.  A rationale for the opinion 
is requested.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

2.  Schedule the veteran for an 
examination to determine the nature of 
the veteran's right and left knee 
disabilities.  Attention is invited to 
the knee symptoms recorded in service in 
August 1969.  The examiner should opine 
whether each knee disability was at least 
as likely as not incurred in service or 
is otherwise related to service.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

3.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
claims, to include service connection for 
atrial fibrillation, may now be granted.  
The decisions should be made on the 
merits of the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


